1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
The purpose of the examiner’s amendment was to place the application in
condition for allowance by cancelling withdrawn claims.
Authorization for this examiner’s amendment was given in an interview with
Attorney Barry Choobin 1/28/2022.

	The application has been amended as follows:
	Cancelled claims 9-16

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious an assembly for positioning a stamping tool in combination with all the structure as recited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higginbottom (GB 2503660) teaches a stamping aid with a flat platform wherein medium 18 is positioned on and the alignment tabs 19 are provided on the base.  Higginbottom does not teach an elevated platform with a height proportional to a thickness of a stamping tool, the flat top and the elevated platform define an inner volume of the base.  Additionally, the flip plate 1 appears to be between the alignment tabs 19 from Figure 6 and does not restrict lateral movement of the flip plate 1.  Therefore, Higginbottom lacks the recited limitation of a flip plate dimensioned to fit over 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853